EXAMINER’S AMENDMENT
(CORRECTED) 
This is the correction for the Examiner’s Amendment issued on 23 August 2022.  The correction is specifically made for claims 10-13.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Lines 1 of claims 2-8 recite “The motor according to claim” which have been changed to -- The vibration type motor according to claim --
Lines 1 of claims 10-13 recite “The apparatus according to claim” which have been changed to – The driver apparatus according to claim --
	Line 14 of claim 1 recites “between the second areas” which has been changed to -- between the second areas at the ends of the frictional member --
Lines 15-16 of claim 9 recite “between the second areas” which has been changed to -- between the second areas at the ends of the frictional member --
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



24 August 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837